Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 1 of 25 - Page ID#:
                                    1368



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   FRANKFORT

CIVIL ACTION NO. 3:17-CV-92-GFVT
KYAW AUNG and
MARIAN MAY,                                                                      PLAINTIFFS,


V.


STATE FARM FIRE AND
CASUALTY COMPANY,                                               INTERVENOR PLAINTIFF,


V.                               MEMORANDUM OPINION
                                     AND ORDER

USF HOLLAND, LLC and                                                   DEFENDANTS/
YRC WORLDWIDE, INC.,                                          THIRD-PARTY PLAINTIFFS,

V.


SAR J. BAI,                                                 THIRD-PARTY DEFENDANT.
                                         *** *** *** ***

       The defendants in this matter move to strike six (6) of the plaintiffs’ rebuttal experts—

Whitney Morgan, Eldon Isenberg, Randall Benson, Gregory Postel, Eric Goebel, and Jeffrey

Filbeck— on grounds that they are untimely, unjustified, and cumulative. [R. 90]. On April

8, 2020, this Court held a telephonic status conference to discuss the parties’ need to extend

certain deadlines under the current scheduling order because further discovery remains to be

completed. [R. 112; see also R. 60]. Now, this matter being ripe and after full review, the Court

GRANTS in part and DENIES in part, the pending motion to strike. [R. 90].




                                          Page 1 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 2 of 25 - Page ID#:
                                    1369



                                                    I.

       On March 30, 2016 a motor vehicle, driven by Sar Bai, and a tractor trailer, driven by

Matthew Brown, collided on Interstate 71 in Carroll County, Kentucky. The two passengers

riding in Bai’s vehicle— Kyaw Aung and Marian May (“plaintiffs”) — filed suit on November

3, 2017 against Brown, the driver, under theories of negligence and negligence per se for

violating Ky. Rev. Stat. § § 189.290(1) and 189.340(8)(a). The plaintiffs also sued the owners

of the tractor trailer, USF Holland and YRC Worldwide, under principles of respondeat

superior and vicarious liability (collectively “defendants”). Plaintiffs seek damages to

compensate them for the alleged personal and permanent injuries suffered, including: (1) past,

present, and future medical bills, (2) lost wages and the impairment of their ability to earn

income in the future; (3) past, present and future physical and mental pain and suffering, as

well as increased risk of future harm and/or complications. They also seek an award of

punitive damages and attorney fees. [R. 1 at 6].

       On December 5, 2017, the defendants filed a Third-Party Complaint against Sar Bai,

for negligence and contribution to the plaintiffs’ injuries. [R. 10; see also R. 22, 24]. On March

25, 2019, State Farm Fire and Casualty Company (“State Farm”) filed an Intervening

Complaint solely against the USF Holland, LLC and Matthew Brown defendants. [R. 48].

As such, there was a need for an amendment of case deadlines. The most recent scheduling

order vacates and amends several deadlines, including the expert disclosure deadlines. [R.

60]. In relevant part, it states as follows:

           1.
           …
                (b) Rule 26(a)(2) reports from expert trial witnesses are due:
                      i. From Plaintiff, by Wednesday, November 13, 2019.
                     ii. From Defendants, by Wednesday, January 15, 2020.


                                               Page 2 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 3 of 25 - Page ID#:
                                    1370



                   iii.   Any party wishing to identify and disclosure a
                          rebuttal expert shall identify and disclose the same
                          per F.R.C.P. (26(a)(2) by Thursday, January 30,
                          2020.

[R. 60, ¶ 1].

       The defense’s expert reports were timely disclosed on their January 15, 2020 deadline.

After concluding a deposition in Michigan, on January 23, 2020, plaintiffs’ counsel sought an

agreed and out-of-court, two-week extension from the defendants on their rebuttal report

deadline. Plaintiffs’ counsel advised and underscored, however, that they remained unsure as

whether any rebuttal experts would be needed after all. [R. 90 at 4]. In turn, defense counsel

agreed to the extension “out of professional courtesy.” [Id.].

       Twenty-two days later, on February 14, 2020, the plaintiffs revealed seven rebuttal

experts. Defendants now seek to strike six (6) of the seven (7) rebuttal experts, alleging that

they are not true “rebuttal” experts per Fed. R. Civ. P. 26(a)(2)(D)(ii)’s requirement, but

actually new affirmative expert opinions that should have (and could have) been disclosed on

the plaintiffs’ November 13, 2019 expert disclosure deadline. The plaintiffs dispute their

motion, arguing that the rebuttal opinions are timely and proper, since they are offered solely

to contradict and/or rebut the defense’s expert opinions— and not cumulative. [R. 105].

                                               II.

       Rule 26 of the Federal Rules of Civil Procedure requires that parties disclose the

identity of any expert witness they intend to use at trial. Fed. R. Civ. P. 26(a)(2)(a). Rule 26

also requires parties to supplement their expert disclosures “in a timely manner” if they learn

that the original disclosure “is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to the other parties during the discovery

process or in writing.” Fed. R. Civ. P. 26(e)(1)(A). Rebuttal evidence may be offered if it is

                                          Page 3 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 4 of 25 - Page ID#:
                                    1371



“intended solely to contradict or rebut evidence on the same subject matter identified by

another party under Rule 26(a)(2)(B) or (C) ...” Fed. R. Civ. P. 26(a)(2)(D)(ii). Of course,

“[t]his … merely begs the question of what ‘real’ rebuttal evidence is. The answer to that

question is not clear cut.” Taylor v. Brandon, No. 3:14-CV-0588-DJH, 2018 WL 3581142, at

*2 (W.D. Ky. Jan. 30, 2018). As defined by the Sixth Circuit, our sister court in the Western

District of Kentucky has explained that “real” rebuttal evidence is:

        evidence or expert opinion offered by a Plaintiff in response to a defense
        theory or proof that ordinarily would not be offered by the Plaintiff in its case-
        in-chief to establish an element of one or more of its causes of action. Put
        differently, if the evidence or opinion offered in rebuttal is evidence or an
        opinion that the Plaintiff ordinarily would be expected to offer in support of
        one or more of the elements of its cause of action, then such evidence or
        opinion is not ‘real’ rebuttal evidence and may be properly excluded on such
        ground by the district court.

Id. at * 2.

        Rule 37 dovetails with the Rule 26 disclosure-requirement, allowing courts to impose

sanctions if a party does not comply with their obligation to disclose. Specifically, “[i]f a party

fails to provide information or identify a witness as required by Rule 26(a) or (e), the party is

not allowed to use that information or witness to supply evidence ... at a trial, unless the

failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Of course,

automatic exclusion is not the only avenue the Court could take. See Fed. R. Civ. P. 37

(c)(1)(C) (allowing for the Court’s discretion to “impose other appropriate sanctions,

including any of the orders listed in Rule 37(b)(2)(A)(i)-(vi)”).

        Due to the harshness of a Rule 37 sanction, Rule 26 “mandates that [the] trial court

punish [the] party for discovery violations in connection with Rule 26 unless the violation was

harmless or is substantially justified.” Roberts ex rel. Johnson v. Galen of Virginia, Inc., 325 F.3d

776, 782 (6th Cir. 2003) (citing Vance ex rel. Hammons v. United States, 182 F.3d 920 (table),

                                           Page 4 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 5 of 25 - Page ID#:
                                    1372



1999 WL 455435, at *3 (6th Cir. June 25, 1999)). The burden of showing that the failure to

disclose was substantially justified or harmless is on the party seeking to avoid sanction. Id.

The Sixth Circuit considers a balancing test of five factors when deciding whether to strike a

plaintiff's untimely and/or improper disclosure:

       (1) the surprise to the party against whom the evidence would be offered; (2)
       the ability of that party to cure the surprise; (3) the extent to which allowing
       the evidence would disrupt the trial; (4) the importance of the evidence; and
       (5) the nondisclosing party's explanation for its failure to disclose the
       evidence.

Howe v. City of Akron, 801 F.3d 718, 748 (6th Cir. 2015) (quoting Russell v. Absolute Collection

Servs., Inc., 763 F.3d 385, 396–97 (4th Cir. 2014); Southern States Rack & Fixture, Inc. v. Sherwin–

Williams Co., 318 F.3d 592, 597 (4th Cir. 2003)). “[Our] courts have broad discretion in

applying these factors and need not apply each one rigidly.” Bentley v. Highlands Hospital Corp.,

No. 15-97-ART-EBA, 2016 WL 5867496, at *10 (E.D. Ky. Oct. 6, 2016).

       Indeed, the admission or exclusion of rebuttal evidence is a matter within the sound

discretion of the trial court. Toth v. Grand Trunk R.R., 306 F.3d 335, 345 (6th Cir. 2002).

However, “this discretion … is not unlimited. ‘[W]here ... the evidence is real rebuttal

evidence, the fact that it might have been offered in chief does not preclude its admission in

rebuttal.” Id. (quoting Martin v. Weaver, 666 F.2d 1013, 1020 (6th Cir. 1981)). For this reason,

the Court “runs the substantial risk of having its otherwise broad exercise of discretion

reversed.” Taylor, 2018 WL 3581142, at *2 (quoting Toth, 306 F.3d at 345-46). The Court

seeks a just result and the utmost fairness in the resolution of this case and for all parties. See,

e.g., Fed. R. Civ. P. 1. As such, while the Howe factors shall be considered within the backdrop

of the Court’s evaluation, a Rule 37 sanction is severe; thus, it is not the be-all and end-all.




                                           Page 5 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 6 of 25 - Page ID#:
                                    1373



                                               III.
       Defendants seek to exclude four (4) rebuttal medical experts and two (2) liability and

damages experts. The Court reviews each of the plaintiffs’ expert opinions individually,

beginning first with the submission of the defendants’ expert reports.

   A. Medical Expert Opinions
       The plaintiffs offer the rebuttal opinions of four experts, in an effort to rebut two of the

defense’s medical experts. The first of the defense’s experts is Dr. Richard T. Katz, a

neurologist, who opined the following, after closely studying Aung and reviewing the

plaintiffs’ medical expert opinions:

       Impression
           It is clear that Mr. KA suffered major multiple trauma on 3/30/16.
           The clinical course and imaging support[] a significant traumatic brain
             injury, coma, acute respiratory failure, and a pressure sore. He
             required facial surgery, ICU care, PEG tube, and post-acute
             rehabilitation.
           However, at the present time, I also find Mr. Aung is likely
             exaggerating his cognitive impairments. He is evasive and his effort
             during different parts of the mental status exam are inconsistent.
           He has a well-fitting and functional prosthesis.
           The challenge of evaluating this patient was increased due to his sparse
             English (and my nonexistent Burmese), cultural issues, minimal
             education (reported by the patient as kindergarten only and in another
             site as 4th grade), patient effort, and interpreter (who sometimes tried
             to be helpful but added clues that I had not offered).
           Neuropsychological testing of the patient would clearly be limited in
             this patient due to his education, language barrier, suspected
             hypomotivation, and cultural issues. I am unable to answer what
             neuropsychological testing is available in Burmese.
           I do not see clear evidence that the patient is unable to live alone or
             return to work. A home visit and vocational assessment in the place
             of employment is necessary.
           Mr. Aung's LE is truncated by his country of origin, strong smoking
             history, poor dentition, and [traumatic brain injury].

[R. 79-11 at 13-14].




                                          Page 6 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 7 of 25 - Page ID#:
                                    1374



       In summary, I feel the opinions of [plaintiffs’ medical] professionals are
       simplistic and reflexive. There is no question Mr. Aung suffered a traumatic
       brain injury. However, the outcomes after traumatic brain injury are highly
       variable, and many patients similar to Mr. Aung make a very substantial
       recovery. I feel that because these plaintiff opinions do not have a thorough
       understanding of Mr. Aung's medico-psychosocial condition, they assume all
       of his present problems are head injury related. That very well may not be the
       case. Furthermore, I believe the failure to have a firm grasp on Mr. Aung's
       condition invalidates many or most of the items in his life care plan.

[Id. at 15-16].

       The second defense medical expert is Dr. Timothy S. Allen, another neurologist. Dr.

Allen also had access to the plaintiffs’ medical expert opinions for comparative purposes. In

relevant part, his report concluded the following:

       Formulation
       …
       In Mr. Aung's case specifically, there are other complications in evaluation
       of his current functioning, not the least of which is his poor command of the
       English language. He was known to have suffered posttraumnatic stress
       symptoms related to a traumatic right below-the-knee amputation from a
       landmine. A landmine explosion frequently causes an over-blast traumatic
       brain injury when the shock wave causes blood to be pushed up into the skull
       compressing brain tissue. He did not receive any treatment or evaluation for
       that condition that occurred decades earlier. Mr. Aung's minimal academic
       skills makes premorbid estimation of his cognitive ability quite difficult.
       While he worked in a factory setting, his job consisted of largely one repeated
       task, he always worked with family nearby, and had never lived
       independently in the U.S.

       Summary
       Mr. Aung had numerous deficits prior to the accident of March 20, 2016 and
       suffered a traumatic brain injury at that time. The measurements available
       are imprecise therefore cannot adequately quantify his current cognitive
       impairments due to the poor understanding of his premorbid functioning and
       the low utility of using psychological instruments with no normative data on
       Burmese immigrants. Without additional information being discovered about
       his premorbid functioning, I believe it is nearly impossible to assess Mr.
       Aung's decline, if any, from the motor vehicle accident of March 20, 2016.

[R. 79-15 at 2-3].




                                         Page 7 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 8 of 25 - Page ID#:
                                    1375



       The plaintiffs offer four (4) rebuttal experts to rebut the defense’s theory that the

neuropsychological and/or neurological testing that was done on Aung cannot properly

measure the attributable extent of his injuries from the 2016 motor vehicle accident. In other

words, Aung’s injuries were exacerbated by other factors that predated the accident; namely,

an old landmine accident, and other culturally relevant factors that are unique to Aung. The

crux of defendants’ challenges against these rebuttal reports is that the experts’ findings are

based on a comparison of an undisclosed 2015 scan and a recently-administered 2020 CT

scan, done just days after the defendants agreed to a rebuttal deadline-extension. The plaintiffs

state that the reports are offered to demonstrate that the testing done on Aung is, in fact,

reliable in measuring how the 2016 accident has detrimentally impacted his health and

continues to affect his life.

       To determine whether the four opinions constitute “real” rebuttal, the Court evaluates

each report to determine whether each would (ordinarily) be offered in the plaintiffs’ case-in-

chief to establish the negligence and reckless behavior alleged against the defendants.

       1. Randall Benson, M.D.
       Dr. Benson is a neurologist. On March 18, 2015, Dr. Benson ordered a CT scan of

Aung’s brain to show its pre-existing condition. Then on February 4, 2020 another CT scan

was done. The plaintiffs timely disclosed Dr. Benson as a medical expert on their November

13, 2019 deadline. [R. 90-2]. However, Dr. Benson was also disclosed as a “supplemental”

expert opinion on February 14, 2020, along with the five other experts that the defendants

argue are improper, untimely and cumulative.

       Dr. Benson’s first report was limited to an examination he had with Aung during an

evaluation on April 29, 2019. The report also delves into a review of Aung’s post-accident

records. [R. 90-12]. Dr. Benson summarized his findings as follows:

                                          Page 8 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 9 of 25 - Page ID#:
                                    1376



       - Patient w/probably borderline premorbid general intellectual abilities.
       - [I]ntellectual functions in the mildly mentally deficient range w/clearly
         more salient nonverbal than verbal abilities.
       - The intellectual assessment was limited secondary to language issues.
       - Patient did demonstrate a sig[nificant] discrepancy between his nonverbal,
         verbal abilities, which makes sense given his language issue; however, even
         his visual or nonverbal functions were in the mildly mentally deficient
         range.
       - A great many of his higher order neurobehavioral functions were in the
         impaired range.
       - Although this was somewhat of a limited exam, these data would be
         consistent w/clear-cut cerebral compromise.
       …
       - He is anosognosic, that is, he is not aware of the extent of his neurological
         deficits. This reduced insight into his neurological deficits is largely a
         consequence of the brain injury itself.
       - Despite his lack of formal education, he likely had average intelligence prior
         to his injury, based on occupational history and collateral witness
         information provided by two family members with whom he continues to
         live.
       - He has severe affective, social/emotional change and severe cognitive
         deficits, all on the basis of his brain injury caused by the [motor vehicle
         accident] of 3/30/16.
       - He has visual changes, which are a consequence of his brain injury (see Dr.
         Blair's assessment of 09/05/19).
       - He has significant verbal and nonverbal cognitive deficits caused by his
         [motor vehicle accident] of 3/30/16.
       - He is at maximum medical improvement.
       - His executive dysfunction, anosognosia, and affective issues (depression
         and anxiety) will likely keep him from being independent for the remainder
         of his life.
       - He is at a 3-4 times increased risk for development of a neurodegenerative
         dementia and should be monitored at intervals for cognitive deterioration.

[R. 90-12 at 34-35, 37].

       Dr. Benson’s new report is limited in scope. In this “supplemental” report, Dr. Benson

conducts a side-by-side comparison of a pre-accident, March 18, 2015 CT scan and a very

recently done February 4, 2020 CT scan. Because of this, the defendants contend that Dr.

Benson’s opinion is a new causation opinion that supports the plaintiffs’ case-in-chief;

specifically because the new opinion is based on a scan that was available prior to plaintiff’s


                                         Page 9 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 10 of 25 - Page ID#:
                                     1377



 November 13, 2019 deadline and a new scan, done just days after the defendants’ expert

 disclosure deadline. The plaintiffs allege that the new report was conducted in an effort to

 rebut the defense’s opinions of Dr. Allen and Dr. Katz. [R. 105 at 20-21]. Notably, as to

 whether:

         (1) the pre-existing condition of Kyaw’s brain is an issue;
         (2) whether Kyaw’s brain has improved; and
         (3) whether this diagnostic testing is confirmatory of the neurological testing
              identifying where in Plaintiff’s brain he suffered damage.

 [Id. at 21].

         Having the benefit of comparing Aung’s most recent February 2020 CT scan with his

 previous March 2015 CT scan, Dr. Benson concluded:

         There is no doubt that the difference between the 3/18/15 and 2/04/20 CT
         scans is the severe TBI that Kyaw Aung suffered in the 3/30/16 MVA. The
         severe brain injury has led to a loss of brain substance (atrophy) an
         enlargement of the spaces filled with spinal fluid. These comparison findings
         are important to understand the premorbid condition of this patient’s brain
         (prior to 2016 MVA) compared to its post-injury condition and deterioration
         of his brain from a diagnostic and cognitive standpoint. Dr. Katz and Dr.
         Allen suggest it is not possible to assess Mr. Aung’s cognitive decline because
         of the lack of premorbid information. As a result, they suggest other factors
         (pre-existing condition/events) as being the potential cause for this patient’s
         neurocognitive decline. In reviewing the 2/4/20 CT imaging, it is clearly
         demonstrated that this patient has significant ventriculomegaly and findings
         associated with DAI, including left frontal and left temporal deep white matter
         encephalomalacia, that were not present in his 2015 CT imaging. This brain
         damage is extensive and the continued deterioration between 2016 and 2019
         is clearly demonstrated by the development of the injury, which will likely
         continue with time. This patient had a completely normal CT in 2015, just one
         year prior to the 3/30/16 MVA. Comparing the before and after CT scans, it
         is evident a severe brain injury occurred which is clearly the cause of his
         cognitive deficits.

 [R. 90-11 at 2 (emphasis added)].

         Defendants seek to have Dr. Benson’s new opinion stricken because it is an

 “improper” supplemental and rebuttal opinion because it seeks “to bolster [Dr. Benson’s]


                                          Page 10 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 11 of 25 - Page ID#:
                                     1378



 previously disclosed opinions.” [R. 110 at 6]. Defendants allege that “[p]laintiffs’ counsel had

 the favorable [March 2015] CT Scan in his possession long before Plaintiffs’ expert disclosure

 deadline in November of 2019, [and that] it was not given to Dr. [] Benson for review until

 after Defendants disclosed their experts on January 15, 2020, and after Dr. Benson’s discovery

 deposition on January 22, 2020.” [Id. at 7]. The plaintiffs do not deny that the 2015 scan was

 unknown prior to their disclosure deadline.

        2. Gregory Postel, M.D.
        Dr. Postel is a neuroradiologist. Dr. Postel examined the radiological imaging

 conducted at the University of Louisville Hospital, following the post-March 2016 accident.

 [R. 90-13]. He also examined the imaging that Dr. Benson conducted in April 2019, and the

 most recent March 2020 CT scan. [Id.]. Dr. Postel concluded his report with a summary of

 his findings of fact, by offering his own assessment of Dr. Katz and Dr. Allen’s opinions. In

 relevant part, Dr. Postel opined:

        Mr. Aung underwent a CT scan of the head at Owensboro Health on 2/4/20.
        This exam again demonstrated marked ventriculomegaly and findings
        associated with prior diffuse axonal injury including left frontal and left
        temporal deep white matter encephalomalacia. These findings are in stark
        contrast to the normal CT of the head performed at Owensboro Health on 3/
        18/15

        In summary, the exams demonstrate an excellent example of the before and
        after imaging appearance of the brain with normal exams in 2015, a
        devastating head injury in 2016 and then typical post traumatic sequalae seen
        in 2019 and 2020.The 2019 and 2020 studies show prominent enlargement of
        the ventricles pointing to brain atrophy, a common finding which develops
        following a severe head injury inclusive of diffuse axonal injury. Such axonal
        injury is commonly associated with severe neurocognitive deficits. Given the
        normal appearance of the brain in 2015, to a reasonable degree of medical
        probability, Mr. Aung's brain injury was the result of the 2015 head trauma.
        The findings are inconsistent with conclusions drawn by Drs. Allen and Katz
        who contend that there is an absence of evidence relating to Mr. Aung's
        premorbid condition and relating Mr. Aung's brain injury and deficits to the
        2015 [motor vehicle accident].


                                         Page 11 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 12 of 25 - Page ID#:
                                     1379



 [R. 90-13 at 1-2].

        The defendants disagree with the plaintiffs’ use of Dr. Postel because his opinions are

 equally based on the undisclosed March 2015 CT scan and the recent, also undisclosed

 February 2020 CT scan ordered by Dr. Benson. The defendants contend that Dr. Postel’s

 opinion is a new affirmative opinion that could have been disclosed by the November 2019

 deadline. As such, it is untimely, improper, and cumulative. [R. 90 at 8].

        3. Eric Goebel, M.D.
        Dr. Goebel is a neurosurgeon that also teaches trauma classes at Indiana University

 School of Medicine. [R. 90 at 8, R. 105 at 23]. Dr. Goebel’s opinion is very similar to that of

 Dr. Postel’s, but more concise. His opinion briefly summarizes the development of Aung’s

 head injuries—both before and after the accident. The entirety of his opinion is as follows:

        I had the opportunity to review MRI's and CAT scans of Mr. Aung. There
        was an initial study in 2015 which was a normal study. He had subsequent
        CAT scans and MRI's after his trauma, which I understand was a [motor
        vehicle accident] back in 2016. On the CAT scan upon presentation he had
        had numerous intraparenchymal hemorrhages consistent with diffuse axonal
        injury. When you see hemorrhage with this initial presentation as such is
        indicative of a severe injury. Subsequently his MRI showed again numerous
        hemorrhages. He had diffusion weighted imaging changes of his corpus
        collosum consistent with diffuse axonal injury. Again, all of these were
        indicative of a severe closed head injury. Lastly, he had a CAT scan of his
        brain done February 4, 2020 at Owensboro Hospital. There is substantial left
        frontal and temporal encephalomalacia. There is ventriculomegaly, more
        notable on the left than the right, probably due to volume loss of brain.
        Subsequently there was an MR) from 2019 indicative of significant head
        injury as well and there is a report that can be reviewed of that. Regardless,
        this gentleman suffered an obvious severe head injury. He had marked diffuse
        axonal injury and the fact that he had a normal CAT scan of his head in 2015
        and clear injuries at the time of the MVA in 2016 and subsequent CAT scan
        here in 2020, showing marked changes compared to his baseline normal scan.

        I have no doubt whatsoever that this gentleman would suffer from significant
        neural cognitive deficits, think his ability to function and make any significant
        executive decisions and processing would be extremely limited. This trauma
        he had in 2016 undoubtedly caused marked neurologic impairment. At this
        point, I will be available further if need be.

                                          Page 12 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 13 of 25 - Page ID#:
                                     1380




 [R. 90-14].

        Like Drs. Benson and Postel, the defendants oppose the plaintiffs’ use of Dr. Goebel

 as a rebuttal expert because his opinion is based on a review of the pre-accident, March 2015

 scan and the most recent February 2020 scan. Accordingly, the defendants assert that Dr.

 Goebel’s opinion is a new causation opinion that supports plaintiffs’ case-in-chief, which was

 available to the plaintiffs prior to their November 2019 disclosure deadline.

        4. Jeffrey Kent Filbeck, M.D.
        Finally, Dr. Filbeck is a radiologist. Dr. Filbeck was the “on-call radiologist who read

 the CT Scan when it was run on February 4, 2020, and … compared it to the CT Scan that

 was on record at the hospital.” [R. 105 at 24]. He opined as follows:

        Findings: The exam is compared with 3/18/2015. There is significant change
        since the previous study with mild/moderate diffuse ventriculomegaly. The
        distance across the frontal horns measures 4.4 cm. There is new low CT
        density anterior to the left frontal horn, presumed related to previous injury
        with associated encephalomalacia. There is no CT evidence of acute
        intracranial hemorrhage. No mass, mass effect or midline shift is seen. The
        ventricles are normal in shape and position. No abnormal extra-axial fluid
        collections are evident.

        Post contrast imaging demonstrates no abnormal enhancement pattern or
        abnormal enhancing mass. The visualized paranasal sinuses and mastoid air
        cells are clear. No osseous destructive changes are seen. Surgical plate is now
        present above the right orbit and right frontal sinuses.

        IMPRESSION:
        Ventriculomegaly and abnormal low CT density in the left frontal lobe,
        presumed related to the patients history of traumatic brain injury. These
        findings are a significant change from March 2015.
        No acute intracranial findings evident.
 [R. 90-15 at 1-2].

        As with the other medical experts the plaintiffs have listed as rebuttal experts, the

 defendants contend that Dr. Filbeck’s “opinion is a new affirmative expert opinion supporting
                                         Page 13 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 14 of 25 - Page ID#:
                                     1381



 Plaintiffs’ case-in-chief which is based on information available to Plaintiffs well before the

 November 13, 201[9] disclosure date.” [R. 90 at 9]. The defendants, too, seek to have his

 opinion stricken.

        7. Whether to Strike the Medical Expert Reports

        The question of striking the plaintiffs’ experts turns on both fairness and substance;

 with each consideration holding great weight. The plaintiffs contend that Dr. Benson is a

 supplemental opinion, and that Drs. Postel, Goebel, and Filbeck are rebuttal opinions. This

 Court previously analyzed the distinction between both rebuttal and supplemental opinions,

 concluding why this distinction matters:

        Imagine if, even after the initial deadline for disclosing experts has passed, a
        party could offer up (and use at trial) any new expert opinion it wanted. All
        the party has to do is to call the disclosure some variation of “supplemental”
        or “rebuttal.” In that world, parties would be able to “make an end-run
        around the normal timetable for conducting discovery.” Disney Enters., Inc. v.
        Kappos, 923 F. Supp. 2d 788, 795 (E.D. Va. 2013) (internal quotation marks
        omitted). The initial disclosure deadline would lose all meaning: Parties
        would hold back crucial opinions from their initial disclosures, only to drop
        them on their opponent at the last minute, a nasty surprise falling like a bag
        of bricks. Rule 26 would, in such a world, only invite the very gamesmanship
        it was meant to curtail. See McHugh v. Olympia Entm't, Inc., 37 Fed.Appx. 730,
        735 (6th Cir. 2002) (“Rule 26 must be read in light of its dual purposes of
        narrowing the issues and eliminating surprise.”).
        …
        [T]he rule [on supplementation] is not a license to freely amend expert reports
        to bolster a party's position. See Luke v. Family Care & Urgent Med. Clinics, 323
        Fed.Appx. 496, 499–500 (9th Cir. 2009). Rather, supplementation is limited
        to “correcting inaccuracies” or “filling interstices” in an initial disclosure.
        Munchkin, Inc. v. Playtext Prods., LLC, 600 Fed.Appx. 537, 538 (9th Cir. 2015)
        (internal quotation marks omitted). Courts have therefore permitted parties
        to fill gaps in initial reports when they later learn of the missing information.
        See, e.g., Dunning v. Bush, 536 F.3d 879, 889–90 (8th Cir. 2008) (allowing
        supplemental report because it provided information that initial disclosure
        noted would have to be obtained through discovery). But courts have
        routinely rejected attempts to add new analyses, opinions, or theories under
        the guise of supplementation. See, e.g., E.E.O.C. v. Freeman, 778 F.3d 463, 467
        n.7 (4th Cir. 2015); Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 836
        (9th Cir. 2015); Luke, 323 Fed.Appx. at 500. This is especially true when the

                                          Page 14 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 15 of 25 - Page ID#:
                                     1382



        information underlying the new opinion was available to the party at the time
        of her initial disclosure. See Matilla v. S. Ky. Rural Elec. Coop. Corp., 240
        Fed.Appx. 35, 43 (6th Cir. 2007); see also Black's Law Dictionary 563 (10th
        ed. 2014) (defining “supplemental disclosure” as “[t]he disclosure of
        additional facts and information, usu[ally] because of previous
        unavailability”).
        …
        [S]imilarly ... rebuttal opinions are limited in scope: [t]hey must be “intended
        solely to contradict or rebut evidence on the same subject matter identified by
        another party['s]” expert disclosure. Id. The rebuttal expert “may cite new
        evidence and data so long as the new evidence and data is offered to directly
        contradict or rebut the opposing party's expert.” Glass Dimensions, Inc. ex rel.
        Glass Dimensions, Inc. Profit Sharing Plan & Trust v. State St. Bank & Trust Co.,
        290 F.R.D. 11, 16 (D. Mass. 2013). But they may not “advance new
        arguments or new evidence” outside the scope of the opposing expert's
        testimony. Blake v. Securitas Sec. Servs., Inc., 292 F.R.D. 15, 17 (D.D.C. 2013)
        (quoting Larson v. Wisc. Cent. Ltd., No. 10-C-446, 2012 WL 368379, at *4
        (E.D. Wisc. Feb. 3, 2012)).

 Bentley v. Highlands Hospital Corp., No. 7:15-cv-97-ART-EBA, 2016 WL 5867496, at *4-5 (E.D.

 Ky. Oct. 6, 2016). Thus, the fundamental question that the Court asks is whether the medical

 experts’ opinions are true rebuttal opinions, as envisioned above, or just the plaintiffs’ way of

 using gamesmanship to buttress their case-in-chief with new evidence. So, what is the

 defense’s theory then? In the plaintiffs’ view, they believe it is that neurological and/or

 neuropsychological testing provides an unreliable window into Aung’s injuries, and of course

 healing-progression, given that other external and cultural factors are highly relevant to

 Aung’s life.

        As an initial matter, the Court notes that each report is limited in scope, with each

 offering a comparison of pre and post-accident CT scans. The plaintiffs contend that this was

 done in an effort demonstrate that Aung’s neurological development has, in some effect, been

 altered by the 2016 motor vehicle accident. Dr. Benson’s first and “supplemental” reports

 differ in form and substance due to the kind of information that he reviewed. The 2020 scan,

 of course, provides a most updated window into Aung’s brain development; this was not

                                          Page 15 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 16 of 25 - Page ID#:
                                     1383



 available prior to Dr. Benson’s initial review of Aung. By contrast, Dr. Postel had the benefit

 of taking the following data into account, all one narrative: 1) the CT scans conducted in 2015

 pre-accident, 2) the CT scans conducted in 2016-post accident, 3) the MRI imaging conducted

 in 2019, 4) the most recent February 2020 CT scan, and 5) the work and conclusions of Drs.

 Benson, Katz and Allen. Dr. Goebel’s opinion, on the other hand, differs by Dr. Postel’s, in

 that his perspective comes from the vantage point of an expert in trauma— unlike the other

 medical experts. Finally, Dr. Filbeck is offered as a medical expert because he was the on-site

 radiologist that conducted Aung’s February 4, 2020 CT scan. Notably, Dr. Filbeck works at

 the hospital where Aung also received the March 18, 2015 CT scan. As such, the plaintiffs

 argue that Dr. Filbeck serves as the “best evidence” to rebut Dr. Allen’s opinion that Aung

 “had numerous deficits prior to the accident[,]” and Dr. Katz’s opinion that Aung is likely to

 make a “substantial recovery from his brain injury.” [R. 105 at 3, 24; see also R. 79-11, 79-15].

        The plaintiffs do not deny that the 2020 scan is new evidence; that much is clear.

 Plaintiffs also do not deny that the 2015 scan was in their possession prior to their expert

 disclosure deadline. Therefore, why should the Court not strike them as untimely, improper,

 and cumulative? After all, each report, in some way or another, offers a similar comparative

 analysis of the same scans— one of which was just recently done and unavailable to the

 defendants. Thus, as a supplemental opinion, does Dr. Benson’s opinion actually supplement

 and/or clarify any new information, not previously known to the plaintiffs? And what about

 the other opinions? Is it clear that the motivation of the “rebuttal” opinions is to rebut the

 defense’s proposition that neurological and/or neuropsychological testing is unreliable? The

 defendants imply that each opinion is a disguise, serving to offer new affirmative opinions

 that very easily could have been disclosed on November 13, 2019. The Court agrees.


                                          Page 16 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 17 of 25 - Page ID#:
                                     1384



        It is certainly clear that each report provides different perspectives: Dr. Benson is a

 neurologist, Dr. Postel is a neuroradiologist, Dr. Goebel is a neurosurgeon, and Dr. Filbeck

 is a radiologist. The plaintiffs have hired an array of experts, each with different medical

 backgrounds, and each able to support the plaintiffs’ position that Aung’s neurological

 development has undergone a significant change since 2016. While the Court is in no position

 to judge whether the plaintiffs have successfully met their goal, it is clear that the medical

 revelations offer nothing contradictory or novel to rebut the defense’s theory, that could not

 have been done prior to February 4, 2020. It is likewise apparent that the defense’s acceptance

 of a two week extension offered the plaintiffs more time to seek new experts and add further

 undisclosed evidence to support their case-in-chief; all of this, it seems could have easily been

 gathered and prepared by their November 2019 expert disclosure deadline. In other words, it

 does not seem like any of these medical expert opinions are true rebuttal opinions; nor do

 they supplement anything that was previously unknown or undisclosed.

        The Court believes that the 2020 CT constitutes new evidence that unfairly surprised

 the defendants and unfairly prejudices their case. In effect, the Court sees the addition of these

 new experts, and the way in which the extension was sought, as a form of gamesmanship—

 the very kind of litigation tactic that Rule 26 aims to prevent. It is up to the Court to be a

 referee: to watch for and prevent this kind of abuse.

    B. Liability and Damages Expert Opinions
        The last two rebuttal opinions that defendants argue should be stricken are two

 trucking experts: Whitney Morgan and Eldon Isenberg. Their expert opinions are meant to

 rebut defense expert Kenneth L. Core’s report, in which he opined that Holland was not

 negligent in hiring Matthew Brown. Specifically, because the plaintiffs have only identified

 Robert Miller, an accident reconstructionist, and James Sobek, a human factors expert, the

                                          Page 17 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 18 of 25 - Page ID#:
                                     1385



 defendants believe that both Mr. Morgan and Mr. Isenberg offer affirmative opinions that

 should have, and could have been disclosed by November 13, 2019. Especially since,

 “[n]either Mr. Miller nor Mr. Sobek have offered opinions about USF Holland’s hiring or

 retention of Matthew Brown.” [R. 105 at 5]. The parties mutually agree that a suit for

 negligent hiring and retention, under Kentucky law, requires two elements: (1) the employer

 knew or reasonably should have known that the employee was unfit for the job for which he

 was employed, and (2) the employee's placement or retention at that job created an

 unreasonable risk of harm to the plaintiff. Stalbosky v. Belew, 205 F.3d 890, 894 (6th Cir. 2000).

 [R. 105 at 26-27, R. 110 at 1-2]

         By contrast to the opinions offered by Miller and Sobek, the plaintiffs contend that

 both Morgan and Isenberg offer different perspectives, given their unique backgrounds:

         Mr. Isenberg has a history as a Kentucky State Police Trooper and a Director
         of Safety for a trucking company[, and] Mr. Morgan has spent his career in
         DOT enforcement, has provided DOT compliance training, and is a
         professional safety consultant. Both were retained by Plaintiffs to provide
         contradictory or rebuttal evidence solely as to the matters opined … in
         [defense expert,] Mr. Core’s report, and to point out the fallacies from varying
         perspectives.

 [R. 105 at 28]. As such, Morgan and Isenberg were hired solely to rebut and/or contradict

 Mr. Core’s opinions as to:

         [the] three (3) specific questions posed by defense counsel: (1) Was Matthew
         Brown properly hired; (2) Was Brown properly retained; and (3) if a company
         installed mobile eye was not functioning properly on the day of the wreck
         would it have taken the truck out of DOT compliance.

 [Id. at 29].

         The defense expert, Mr. Core, provided a final conclusion after an evaluation of

 various sets of documents, including: an assortment of files belonging to Mr. Brown,

 maintenance and police reports, records, photographs, deposition transcripts, letters, and

                                          Page 18 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 19 of 25 - Page ID#:
                                     1386



 policy documents— to name a few. [R. 79-7 at 2-3]. At the end of his report he offered his

 final conclusions, opining that: (1) “Brown was properly hired as a qualified driver for

 Holland”; (2) that [a]ll in all, [Holland] did what was necessary to properly retain Matt Brown

 as a safe and productive employee”; and (3) that if the Mobile Eye unit on Mr. Brown's truck

 was not functioning properly at the time of his accident on March 30, 2016, “which is subject

 to doubt,” it would not have taken his truck out of compliance with the Department of

 Transportation (DOT) commercial motor vehicle safety regulations. [R. 79-7 at 8-9]. In

 forming these conclusions, Core methodically went through a step-by step analysis—

 beginning first with a company profile of Holland, and then delving into the company’s

 requirements when hiring and retaining in carrier driver [R. 79-7 at 4]. These requirements

 were compared to the DOT’s minimum requirements, which he concluded were similar to

 Holland’s driving standards. After reviewing these, Core looked to Brown’s driving

 application. [R. 79-7 at 4-5]. Brown passed all criminal and ability-screening background tests.

 Brown had been employed as an interstate driver for eight (8) years and had worked for five

 (5) different companies. Though his application only mentioned one car accident leading to

 his termination, later investigation revealed that Brown had gotten into two other accidents,

 undisclosed in his application. After follow-up with both Brown and his former emplyers,

 Holland learned that the accidents were minor and subsequently hired Brown.

        Further review into Brown’s employment history with Holland revealed several

 employment-related issues; namely: (1) several unexcused absences; (2) problems with the

 Mobile Eye Collision Avoidance System (“Mobile Eye”), which began roughly after

 installation in the beginning of 2016; and (3) the three car accidents he had while employed

 with Holland, and the disciplinary actions that followed. [Id. 5-8]. Still, after evaluating all of


                                           Page 19 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 20 of 25 - Page ID#:
                                     1387



 the evidence and making assessments, Core opined that Holland did not negligently hire

 Brown, and that he was properly qualified until the March 2016 accident. Moreover, because

 DOT has no authority to regulate Holland’s Mobile Eye system, even assuming Brown's

 Mobile Eye was defective when the accident occurred, “the DOT would not be able to subject

 the company to a DOT equipment related citation or allow the DOT to place the truck out of

 service.” [Id. at 10].

        Now, having evaluated Core’s report, the Court examines the two liability and

 damages experts that defendants seek to have stricken.

     1. Eldon Isenberg

        Like Core, in preparing and forming his opinion, Isenberg reviewed an extensive

 amount of material. [R. 90-10]. Isenberg, of course, had the advantage of viewing the reports

 of Core, as well as those of Robert Miller and James Sobek’s. His rebuttal report follows a

 similar pattern as that of Core’s. First, he begins with Brown’s qualification and ends with his

 opinion on the Mobile Eye. Isenberg, however, more closely dissects DOT regulations;

 ultimately finding that Holland violated Section 396.11 of the Federal Motor Carrier Safety

 Administration (“FMCSA”) which requires reporting and corrective action to fix issues

 affecting the safe operation of the vehicle. 49 CFR § 396.11. Like Core, Isenberg also provided

 his own opinions; specifically, as to whether Brown was negligently hired, given his

 qualifications and past driving record and employment history, as well as whether any DOT

 regulations were violated [R. 90-10 at 4, 6]. He also conducted a two-part critique of Core’s

 report. Before doing so, however, he reviewed Brown’s call log and cellphone usage while

 driving violating company policy with respect to cellphone usage. He opined that:




                                         Page 20 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 21 of 25 - Page ID#:
                                     1388



        Mr. Brown was on the phone l hr. 43 min while driving. Holland did not have
        a mechanism in place to monitor cell phone usage, which is against company
        policy, illustrates the passive work environment at Holland.

 [R. 90-10 at 7]. This inclusion of cellphone-use analysis is something that Core’s report did

 not address, which the defendants argue constitutes a new, affirmative theory. [R. 110 at 3].

 In conclusion, Isenberg opined, in relevant part that:

        Holland has in place the necessary and required document to correctly hire a
        CMV driver.
        …
        Holland clearly should not have hired Mr. Brown[;] if they had followed all
        their rules this situation would not have happened.
        …
        Holland has no mechanism in place to enforce their cell phone policy . There
        is nothing in place indicating how Holland was to check if cell phones were
        being used while driving and clearly they were by Mr. Brown.
        …
        Holland does not follow FMCSA regulations regarding repairs listed on
        Driver's Vehicle Inspection Report (DVIR).
        …
        Holland's expert, Mr. Core, clearly overlooked some important practices in
        hiring and retaining a CMV driver.

 [R. 79-10. at 8].

    2. Whitney Morgan

        Mr. Morgan’s report begins by offering an accident description, describes Brown’s

 qualifications, and studies Brown’s deposition testimony regarding the circumstances of his

 accident. [R. 90-7 at 2-5]. Using this testimony, he concludes that Brown’s behavior does not

 align with the guidelines set in the Commercial Drivers’ License Standards for safe operations

 of commercial motor vehicles, as set in FMCSA § 383. 49 C.F.R § 383. Specifically, he

 concludes that:

        Brown failed to drive defensively and maintain safe control of his CMV, and
        failed to keep a proper lookout and practice proper visual search techniques.
        which fell below the standard of care for professional truck drivers.
        …

                                         Page 21 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 22 of 25 - Page ID#:
                                     1389



        Brown created a hazardous situation for himself and for other motorists,
        through his failure to exercise proper judgement, his failure to drive
        defensively and safely control his CMV, his failure to keep a lookout and
        practice proper visual search techniques, and his failure to control his speed
        in accordance with the distance he could see ahead, all of which fell below
        the standard of care for professional truck drivers.
        …
        Brown … failed to properly manage the space in front his CMV, failed to
        proper hazard perception techniques, failed to have a plan, failed to drive his
        CMV safely for the night time conditions, and failed to be attentive to his
        driving duties and not drive distracted, which fell below the standard of care
        for professional truck drivers.
        …
        Brown … failed to drive his CMV safely for the night time conditions, failed
        to be attentive to his driving duties and not drive distracted, and failed to drive
        his CMV with due care when transporting Hazardous Materials, all of which
        fell below the standard of care for professional truck drivers.


 [R. 90-7 at 6-10]. Morgan’s heavy emphasis on these driver’s license safety regulations, and

 how Brown allegedly performed in every safety aspect, is also something that Core’s report

 does not touch on.

        Finally, Morgan studied Brown’s unexcused absences, his accidents, and the

 disciplinary actions (if any) that were taken. But, before making his final conclusion, he

 analyzed the deposition testimony of Holland’s corporate representative, Mark Domako, and

 what he knew about Brown’s employment history. [R. 90-7. at 11-13]. Morgan also examined

 Brown’s deposition testimony regarding his knowledge on the Mobile Eye deficiencies,

 concluding that Holland was aware of the problems he was experiencing. [Id. at 13-14]. In

 the end, Morgan opined:

        It is my opinion, within a reasonable degree of probability in the field of
        commercial motor vehicle compliance, enforcement and safety, that USFH
        failed to have the necessary safety management controls in place and
        functioning to meet the safety fitness standards, with regard to Mr. Brown's
        operations, which fell below the standard of care. It is also my opinion that
        USFH demonstrated a conscious disregard for safety by hiring and retaining
        Mr. Brown as a driver, given the information that they had available to them.

                                           Page 22 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 23 of 25 - Page ID#:
                                     1390



        Additionally, had they terminated Mr. Brown after the 03/06/2015 accident,
        instead of allowing him to be reinstated by the union, this accident would not
        have occurred. … It is also my opinion that USFH and Mr. Brown caused
        and/or contributed to the cause of the accident as detailed above in this
        report.

 [R. 90-7 at 14].

        3. Whether to Strike Isenberg & Morgan’s Reports

        “[R]ebuttal evidence is limited ‘to that which is precisely directed to rebutting new

 matter or new theories presented by the defendant's case-in-chief.’ ” Duff v. Duff, No. 04-345-

 KSF, 2005 WL 6011250, *5 (E.D. Ky. Nov. 14, 2005) (quoting Crowley v. Chait, 322 F. Supp.

 2d 530, 550-51 (D.N.J. 2004)). The rebuttal disclosure must contain the same subject matter

 as defendant’s disclosure. Id. “Courts vary as to the proper scope of expert rebuttal testimony

 but generally do not permit a rebuttal report to extend beyond the scope of the other party's

 expert reports.” Louisville Marketing, Inc. v. Jewelry Candles, LLC, No. 3:15-CV-084-DJH, 2016

 WL 6584916, at *10 (W.D. Ky. Nov. 4, 2016).

        After thoroughly evaluating Isenberg and Morgan’s rebuttal reports, the Court finds

 that both reports include portions that exceed the scope of Core’s report. First, Isenberg’s

 report exceeds the scope by closely tracking Brown’s cellphone log, drawing conclusions from

 the data and then making assumptions about Holland’s allegedly “passive” work culture—

 none of which was discussed in Core’s report. Additionally, Morgan’s report exceeds the

 scope of Core’s report by including a detailed explanation of the Commercial Driver’s License

 Standards and Regulations; from this, analyzing step-by-step the way in which Brown

 allegedly “made several critical mistakes in his driving which fell below the standard of care

 for professional truck drivers.” [R. 79-7 at 5]. Nonetheless, apart from these two portions in

 each of Isenberg and Morgan’s reports, the Court finds that the exclusion of the entire reports


                                         Page 23 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 24 of 25 - Page ID#:
                                     1391



 is unnecessary. Isenberg and Morgan are, indeed, qualified rebuttal experts, for the reports

 fundamentally address the same subject matters as Core’s report. The unexcludable portions

 of Isenberg and Morgan’s report, which directly rebut Core’s report, may not be stricken.

 Instead, defendants are more apt to challenge them in court through traditional objections

 and rigorous cross-examination.

                                                IV.
        Of course, without straying from extraneous matter, the plaintiffs are free to offer their

 own theories to rebut the defense experts’ theories. The plaintiffs are not, however, to exceed

 the scope of the rules—outside the deadlines of the Court, and into unfair and unchartered

 territory. Therefore, for the reasons stated above,

        IT IS ORDERED that:

        1. The defendants’ motion to strike [R. 90] is granted, in part, and denied in part.

        2. The rebuttal reports of Drs. Randall Benson, Gregory Postel, Eric Goebel, and

           Jeffrey Filbeck shall be stricken.

        3. The reports of Eldon Isenberg and Whitney Morgan shall be stricken, in part: (a)

           the section in Isenberg’s report detailing Brown’s cellphone usage [see R. 90-10 at

           7]; and (b) the section in Morgan’s report, delving into Brown’s alleged failure to

           follow, or adhere to, relevant driver’s license safety practices [see R. 90-7 at 5-10].

           These portions pursue affirmative theories that exceed the scope of Core’s report.

        4. The parties are DIRECTED to file status reports in ten (10) days indicating whether

           additional time is needed to conduct expert discovery, and if so, the length of time

           that is required.

        Signed April 30, 2020.



                                          Page 24 of 25
Case: 3:17-cv-00092-GFVT-EBA Doc #: 117 Filed: 04/30/20 Page: 25 of 25 - Page ID#:
                                     1392




                                   Page 25 of 25
